Citation Nr: 0334459	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from April 1965 to 
April 1967.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision. 

The claims folder includes a positive VA clinical laboratory 
finding for hepatitis C (dated in November 2000).  However, 
the RO has not yet scheduled an examination to determine the 
etiology of this condition.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, as additional development 
is necessary in this case, the RO must take this opportunity 
to inform the veteran that notwithstanding any information 
previously provided (including that provided in a January 
2001 letter), he has a full year to respond to a VCAA notice.

Accordingly, the Board remands this case for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Ask the veteran for a list of the 
names and addresses of all private and VA 
doctors and medical care facilities 
(hospitals, HMOs, VA Medical Centers, 
etc.) that have treated him for hepatitis 
since December 2000 (the last time VA 
treatment records were printed).  Provide 
him with release forms and ask that he 
sign and return a copy for each health 
care provider identified.  When he 
responds, obtain records from each health 
care provider identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  Inform the veteran if these 
records cannot be obtained, including 
what efforts were made to obtain them, 
and inform him that adjudication of his 
claim will continue without these records 
unless he can submit them.  Allow an 
appropriate period for response.  

3.  Thereafter, schedule a VA examination 
to determine the nature and etiology of 
any hepatitis.  Send the claims folder to 
the examiner for complete review.  Any 
testing deemed necessary should be 
conducted.  The examiner should answer 
the following questions:

a.  Does the veteran have hepatitis?  

b.  If the veteran currently has 
hepatitis, when did it first have 
its onset?  Is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that his hepatitis 
had its onset in service?  

c.  If you are unable to answer any 
of these questions, please state the 
reason(s) why.  

4.  Review the examination report and, if 
it is inadequate for any reason or does 
not answer all questions specifically and 
completely, return it to the examining 
physician for revision. 

5.  Thereafter, if the claim remains 
denied, provide the veteran and any 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on his claim, including a 
summary of the evidence and discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).  


